internal_revenue_service number release date index number -------------------------------- ----------------------------------- ----------------------------------- ----------------------------------------- -------------------------- ------------------------------------- ---------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ------------------ telephone number ---------------------- refer reply to cc tege eoeg eo1 plr-125377-17 date february employer -------------------------------------------------------- trust trustee board plan -------------------------------------------------------- ---------------------------------------- ------------------------ -------------------------------- ----------------------------------------- ---------------------------------------------------------------- --------------------------------------------------- state -------------- a b c d e f -- -- -------------------------------------- -------------------------------- ------------------------------ ------------------------------ plr-125377-17 dear --------------- this letter responds to a letter from your authorized representative dated date as subsequently amended and supplemented submitted on behalf of the trustee requesting rulings that the trust’s income is excludable from gross_income under sec_115 of the internal_revenue_code and the trust is not required to file an annual federal_income_tax return under sec_6012 of the code the trustee represents the facts as follows facts the trust was established to invest and disburse funds irrevocably designated by the employer a political_subdivision of state to fund its obligations under the plan to provide retired employees and their eligible dependents and beneficiaries plan participants with post-employment life and health benefits life sickness hospitalization dental and long-term care under the trust agreement only the employer acting as plan_administrator or an authorized representative of the employer may direct the trustee to withdraw or otherwise disburse funds held in the trust for the benefit of plan participants except as provided by the trust agreement funds are to be used solely to pay for plan liabilities and related expenses the employer formed the board composed of a maximum of a members to serve perpetually and with staggered terms under the trust agreement b are to be officers of the employer b are to be representatives of the retirees and the remainder may be either officers or representatives in conjunction with this ruling_request the trustee amended provision c to clarify that the employer may remove and replace board members at any time by written resolution the board has the authority to make all decisions necessary for the operation of the trust on behalf of the employer except for decisions specifically reserved under the trust agreement for the employer acting as plan_administrator the board may remove the trustee at any time with or without cause and to appoint a new trustee the trust agreement may be amended at any time by the board as long as no such amendment provides for the diversion of trust assets for any purpose other than payment of fund liabilities for the exclusive benefits of plan participants the trust may be terminated at any time by the employer in conjunction with this ruling_request the trustee amended provision d and agreed to amend provisions e and f to provided that upon termination any assets in the trust remaining after all benefit obligations administrative fees and related liabilities have been satisfied shall revert to the employer in no event will trust assets be transferred to an entity that is not a state a plr-125377-17 political_subdivision of a state or an entity the income of which is excluded from gross_income under sec_115 the trustee represents that no private interests participate in or benefit from the operation of the trust other than as providers of goods or services issue - sec_115 law and analysis sec_115 provides that gross_income does not include income derived from any public_utility or the exercise of any essential government function and accruing to a state or any political_subdivision thereof revrul_77_261 1977_2_cb_45 held that the income generated by the subject investment fund which was established by the state to hold revenues in excess of the amounts needed to meet current expenses was excludable from gross_income under sec_115 because such investment constituted an essential_governmental_function the ruling stated that the statutory exclusion was intended to extend not to the income of a state or municipality resulting from its own participation in activities but rather to the income of an entity engaged in the operation of a public_utility or the performance of some governmental function that accrued to either a state or political_subdivision of a state according to the ruling it may be assumed that congress did not desire in any way to restrict a state's participation in enterprises that might be useful in carrying out projects that are desirable from the standpoint of a state government and that are within the ambit of a sovereign to conduct pursuant to sec_6012 and the underlying regulations the investment fund being classified as a corporation subject_to taxation under subtitle a of the code was required to file a federal_income_tax return each year revrul_90_74 1990_2_cb_34 held that the income of the subject organization which was formed funded and operated by political subdivisions to pool various risks arising from their obligations regarding public liability workers’ compensation or employees’ health was excludable from gross_income under sec_115 because the organization was performing an essential_governmental_function the revenue_ruling stated that the income of the organization was excludable from gross_income as long as private interests did not participate in or benefit more than incidentally from the organization the benefit to the employees of the insurance coverage obtained by the member political subdivisions was deemed incidental to the public benefit the trust provides life and health benefits to retired employees of the employer and their survivors and eligible dependents providing such benefits to former public employees constitutes the performance of an essential_governmental_function revrul_90_74 and revrul_77_261 plr-125377-17 the income of the trust accrues to the employer no private interests participate in or benefit from the operation of the trust other than as providers of goods or services the benefit to retired employees of the employer is incidental to the public benefit upon termination of the trust any remaining assets will be used to provide life and health benefits to retirees pursuant to the plan in no event will trust assets be distributed to any entity that is not a state a political_subdivision of a state or an entity the income of which is excluded from gross_income under sec_115 revrul_90_74 issue - sec_6012 law analysis sec_301_7701-1 of the procedure and administration regulations provides that the classification of organizations that are recognized as separate entities is determined under sec_301_7701-2 through -4 unless a provision of the code provides for special treatment of that organization sec_301_7701-4 provides in general that an arrangement will be treated as a_trust under the code if it can be shown that the purpose of the arrangement is to vest in trustees responsibility for the protection and conservation of property for beneficiaries who cannot share in the discharge of this responsibility and therefore are not associates in a joint enterprise for the conduct of business for profit the trust enables the employer to set_aside funds to provide post-employment life and health benefits for their employees the trustee is charged with the responsibility to protect and conserve trust assets for the benefit of trust beneficiaries the beneficiaries of the trust cannot share in the discharge of the trustees’ responsibility to protect and conserve the property of the trust and therefore are not associates in a joint enterprise for the conduct of business for profit thus the trust is treated as a_trust under sec_301_7701-4 sec_6012 provides that every trust having taxable_income for the tax_year or having gross_income of dollar_figure or more for that year regardless of the amount of taxable_income must file a return with respect to income taxes under subtitle a rulings based solely on the facts and representations submitted by the trustee we conclude that the income of the trust is derived from the exercise of an essential_governmental_function and will accrue to a state or a political_subdivision thereof for purposes of sec_115 consequently we rule that the trust’s income is excludable from gross_income under sec_115 plr-125377-17 we conclude that the trust is classified as a_trust within the meaning of sec_7701 and sec_301_7701-4 because the trust’s income is excludable from gross_income under sec_115 we rule that the trust is not required by sec_6012 to file an annual income_tax return except for the specific rulings above we express or imply no opinion concerning the federal tax consequences of the facts of this case under any other provision of the code specifically no representation is made that contributions or premiums_paid on behalf of or benefits received by employees former employees retirees spouses dependents or others will be tax-free this ruling concerns only the federal tax treatment of the trust’s income and may not be cited or relied upon as to any matter relating to the taxation of accident or health contributions or benefits under a power_of_attorney on file with this office we are sending a copy of this letter to your authorized representative this ruling is directed only to the taxpayer who requested it according to sec_6110 this ruling may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant a taxpayer filing its return electronically may satisfy this requirement by including a statement providing the date and control number of this ruling letter all information and representations submitted in support of a request_for_ruling are subject_to verification upon examination sincerely james zelasko chief branch exempt_organizations office of associate chief_counsel tax exempt government entities enclosure copy for sec_6110 purposes cc
